Citation Nr: 0611788	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritation of the 
face due to shaving.

3.  Entitlement to service connection for tinnitus. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for painful feet.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for conjunctivitis.

6.  Entitlement to a compensable rating for a fractured fifth 
metacarpal (little finger) of the left hand.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. E. Brokowsky


INTRODUCTION

The veteran had active military service from January to 
September 1976. 

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The veteran's claim for service connection for conjunctivitis 
was first considered and denied by the RO in a February 1997 
rating decision.  That decision was confirmed in an August 
1997 decision.  And the veteran did not timely appeal 
those determinations.  See 38 U.S.C.A. § 7105(c) (West 2002) 
(if a notice of disagreement (NOD) is not filed within one 
year of notice of the RO's decision, the RO's determination 
becomes final and binding based on the evidence then of 
record).  See also 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302 (2005), etc.

In July 2000, the veteran filed claims for service connection 
for tinnitus and a mental disorder.  These claims were denied 
by the RO in an October 2000 rating decision.  The RO sent 
him a letter on October 12, 2000 notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  



In July 2001, the veteran and his representative, in separate 
statements, requested reconsideration of the veteran's claims 
for tinnitus and a mental disorder on the basis of additional 
medical evidence.  As such, their statements constituted a 
timely NOD in response to that decision, to initiate an 
appeal.  In addition, the veteran again filed a claim for 
service connection for conjunctivitis.  He also filed a claim 
for service connection for painful feet.

The veteran's claim for a mental disorder was reconsidered in 
a December 2001 rating decision, on the basis of additional 
VA medical records.  At that time, the RO recharacterized his 
claim for service connection of a mental disorder to include 
PTSD, despite his failure to expressly raise the issue of 
this condition.  And the RO again denied his claim. The RO 
also denied his claims for service connection for 
conjunctivitis and painful feet on the merits.  But the RO 
failed to address his claim for tinnitus.  He did not timely 
appeal that December 2001 rating decision, so it, too, is 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c).

The Board notes that all of the statements and correspondence 
prior to the October 2000 rating decision, and between the 
October 2000 and December 2001 rating decisions - amongst 
the veteran, his representative, and the RO, only mentioned 
or concerned his claim for service connection for a mental 
disorder.  There was no mention of a claim for PTSD, 
specifically.

In contrast, the more recent statements and correspondence - 
including the veteran's January 2003 claim for benefits, 
listed his current claim as entitlement to service connection 
for PTSD.  And the June 2003 rating decision adjudicated this 
claim on the merits.  As a result, the Board finds this is a 
separate and distinct claim from his previous claim of 
entitlement to service connection for a mental disorder, so 
he does not have to submit new and material evidence to 
reopen this claim, prior to adjudicating it on the merits.  
See, e.g., Spencer v. Brown, 4 Vet. App. 283 (1993).



Similarly, the Board finds that the veteran's claim for 
service connection for tinnitus is still pending, and that, 
in the June 2003 rating decision, the RO incorrectly required 
him to present new and material evidence to reopen this claim 
prior to reconsidering his original claim on the merits.

In any event, with regard to the veteran's claims for service 
connection for conjunctivitis and painful feet, since there 
were prior decisions in February 1997, August 1997, and 
December 2001 denying service connection for these 
conditions, which were not timely appealed, there must be new 
and material evidence to reopen these claims.  38 C.F.R. 
§ 3.156(a) (2000).  This is the threshold preliminary 
determination concerning these claims because this, in turn, 
affects the Board's jurisdiction to reach the underlying 
claims to adjudicate them on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that no such evidence has been submitted, then the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

Conversely, since there were no prior, unappealed, decisions 
concerning the claims for service connection for PTSD and 
irritation of the face due to shaving, new and material 
evidence is not required before considering these claims on 
the full merits (these additional claims were not initially 
adjudicated by the RO until the June 2003 rating decision at 
issue - which the veteran timely appealed to the Board).  
And, as indicated earlier, new and material evidence is not 
required before reconsidering his claim for tinnitus on the 
full merits, as he timely appealed the October 2000 rating 
decision.

Regardless, further development is required before deciding 
this appeal.  So, for the reasons discussed below, the claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA regarding his claim for a higher rating for his 
fractured left little finger.  And it appears the January 
2003 VCAA letter, regarding his claims for service connection 
for PTSD, irritation of the face due to shaving, and 
tinnitus, and concerning his petitions to reopen the 
previously denied claim for service connection for painful 
feet, was at best incomplete.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.

As for the veteran's petitions to reopen the previously 
denied claims for service connection for conjunctivitis and 
painful feet, the January 2003 VCAA letter provided an 
erroneous, out-of-date, explanation of the information and 
evidence necessary to substantiate a petition to reopen 
previously denied claims.  The RO did not apprise the veteran 
of the new regulations redefining what constitutes "new and 
material evidence" and clarifying the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied, and unappealed, claim.  See 38 C.F.R. §§ 3.156(a), 
3.159(c) (2005).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. at 45,620.  And as the current claim was filed 
after this date, they apply in this particular case at hand.

Furthermore, regarding the veteran's claims for service 
connection for tinnitus, irritation of the face due to 
shaving, and PTSD, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present appeal, the veteran 
was provided notice of what type of information and evidence 
was needed to establish that he had the disabilities claimed 
(i.e., the first two elements discussed in Dingess/Hartman).  

But the veteran was not provided notice of the type of 
evidence necessary to substantiate his claims for service 
connection or to establish a disability rating and effective 
date for the disabilities claimed on appeal (i.e., the last 
three elements discussed).  And although the veteran need not 
be, and was not, informed of the information and evidence 
needed to substantiate his initial claim for 
service connection regarding his fractured left little 
finger, as this point is moot, he still must be provided 
notice of the information and evidence needed to substantiate 
his claim for a higher rating for this disability, as well as 
the evidence necessary to establish an effective date, in the 
event he receives a higher rating as a result of his appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure 
by the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  See, too, Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

So the RO must issue another VCAA letter to correct these 
procedural due process problems.  This, in turn, will protect 
the veteran's right to procedural due process and avoid 
prejudicing him in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board cannot correct these 
procedural due process defects; rather, the RO must.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Regarding his claim for service connection for PTSD, the 
veteran was informed in the February 2004 statement of the 
case (SOC) of the laws and regulations for developing and 
adjudicating this claim.  But in the prior January 2003 VCAA 
letter, the RO told him he needed to submit new and material 
evidence to reopen this claim prior to an adjudication of it 
on the merits by the RO.  As a result, the RO failed to 
request that he submit a comprehensive stressor statement, 
and resultantly did not attempt to verify the events alleged 
to have occurred during service or make a determination as to 
the credibility of these purported events.  So this, too, 
must be done to develop this claim.  The RO need only request 
a VA examination if a credible stressor is verified.

Moreover, at no time has the RO made any attempts to obtain 
the veteran's service personnel records or other confirmation 
of the events during his service.  See 38 U.S.C.A. 
§ 5103A(b), (c) (VA must make a "reasonable effort" to 
obtain all relevant records, including records pertaining the 
claimant's service).  Furthermore, the claims files do not 
contain any indication the RO made a request for 
information regarding the veteran's assignments and his 
unit's history from the National Personnel Records Center 
(NPRC) or the United States Army and Joint Services Records 
Research Center (JSRRC), with the specificity required to 
verify his purported stressors.  Even if, per chance, the RO 
made a reasonable effort to obtain his service personnel 
records or other records relating to his service, but these 
records were unavailable, there is no indication they do not 
exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b).

Also of note, with regard to PTSD claims based on a personal 
assault in service, evidence from sources other than the 
veteran's service records may be used to corroborate his 
account of the stressor incident, such as:  records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Examples of 
behavior changes may constitute credible evidence of a 
stressor, including:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f).



Accordingly, these claims are remanded to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must inform him:  (a)(i) that 
new and material evidence is required to 
reopen his previously denied, unappealed, 
claims for service connection for painful 
feet and conjunctivitis - under the 
revised § 3.156(a), (ii) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for 
tinnitus, irritation of the face due to 
shaving, and PTSD, and (iii) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a higher rating for his 
fractured left little finger; (b) inform 
him about the information and evidence 
that VA will seek to provide; (c) inform 
him about the information and evidence he 
is expected to provide; and (d) request 
or tell him to provide any evidence in 
his possession pertaining to these 
claims.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability evaluation and an 
effective date for the claims on appeal.  
See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).



*As well, for the claims that must be 
reopened before being readjudicated on 
the merits, describe what evidence would 
be necessary to substantiate the 
element(s) required to establish service 
connection that were insufficient in the 
previous, unappealed, denials.  See Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding these claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Contact the NPRC and request copies 
of the veteran's service personnel 
records.  If, for whatever reason, his 
military personnel records cannot be 
obtained, such as, for example, they have 
been lost or destroyed, ask the NPRC to 
expressly confirm this.  
Put documentation of this in the claims 
file.

3.  Request that the veteran provide a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged stressors in 
service.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is not an impossible or 
onerous burden, but rather, is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims 
occurred in service and caused his PTSD.  
So it is absolutely imperative that he is 
as specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

4.  With this information, review the 
file and prepare a summary of all the 
claimed stressors.  This summary must be 
prepared regardless of whether the 
veteran provides an additional statement, 
as requested above.  Send this summary 
and a copy of his DD Form 214 and all 
associated service documents to the JSRRC 
at 7798 Cissna Road, Springfield, 
Virginia 22150.  The JSRRC should be 
requested to provide any additional 
information that might corroborate his 
alleged stressors.  

5.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

6.  If at least one stressor is 
confirmed, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record, 
and the examiner must be instructed that 
only these events may be considered in 
determining whether exposure to a 
stressor in service has resulted in the 
current PTSD.  If PTSD related to service 
is diagnosed, please indicate the 
specific stressor(s) supporting this 
medical conclusion.

The veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

7.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

